DOCUMENT
ELECTRONICALLY FILED
DOC #:

DAVID K. BERTAI]] DATE FILED: _ 6/17/2021

 

ATTORNEY AT LAW
888 GRAND CONCOURSE, SUITE 1N
BRONX, NEW YORK 10451

(718) 742-1688
FAX (718) 585-8640
E-MAIL: DBERTAN@YAHOO.COM

June 14, 2021
Via ECF

Hon. Analisa Torres, United States District Judge
Southern District of New York

500 Pearl Street

New York, NY 10007-1312

Re: | USA v. Phyllis Hubbard
Docket No. 19-Cr-006 (AT)

Dear Judge Torres:

I represent Ms. Hubbard. Her sentencing is scheduled for June 21, 2021 at 2:00 PM. Iam
respectfully requesting an adjournment for three reasons. First, Ms. Hubbard is working in order
to save money for her family after sentencing. Second, Ms. Hubbard is still in the process of
working with friends and relatives to ensure care for her children after sentencing. Finally, as
noted in previous requests, both Ms. Hubbard and I request that she be sentenced in-person. With
that in mind, I am respectfully requesting that sentencing be adjourned to a date in August.

Very truly yours,
David K. Bertan, Esq.

cc: AUSA Jacqueline Kelly (via e-mail and ECF)

GRANTED. The sentencing scheduled for June 21, 2021, is ADJOURNED to September 28, 2021, at 1:00
p-m. Defendant’s sentencing submission is due on September 14, 2021. The Government’s submission is due
on September 21, 2021.

 

SO ORDERED.
Dated: June 17, 2021 , o
New York, New York ANALISA TORRES

United States District Judge
